EXHIBIT 10.2




AGREEMENT TO CONVERT DEBT




DATE: September 30, 2012




TO: Mack Leath, Manager, Meshugeneh LLC




FROM: Gerald F. Sullivan, Chairman, Sibling Group Holdings, Inc.




RE: Conversion of Debt




This memo shall serve to record the agreement by Meshugeneh, LLC to convert the
existing debt at September 30, 2012 to common stock in SIBE at $2.00 per share.
The outstanding amount as of that date that shall be converted is $377,034.60,
and in consideration of the conversion of the debt is 188,500 shares of common
stock shall be issued. Meshugeneh may issue the shares to third parties and will
notify the transfer agent of the issuance information at the time of issuance.










Thank you for your assistance.







Signed:










Gerald F. Sullivan

Chairman
















Mack Leath

Manager for Meshugeneh, LLC































Meshugeneh - settle payable

188,500

Richard P. Smyth - settle payable

68,500






